COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 THE STATE OF TEXAS,                              §              08-20-00168-CR

                      Appellant,                  §               Appeal from the

 v.                                               §         County Court at Law No. One

 GABRIELA QUIROZ MACEDO,                          §         of Williamson County, Texas

                      Appellee.                   §             (TC# 20-0505-CC1)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render a judgment denying

Gabriela Quiroz Macedo’s application for habeas relief, in accordance with the opinion of the

Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF AUGUST, 2022.


                                              __________________________________________
                                              LEE GABRIEL, Justice (Ret.)

Before Rodriguez, C.J., Alley, J., and Gabriel, J. (Ret.)
Gabriel, J. (Ret.)(Sitting by Assignment)
Rodriguez, C.J. Dissenting